DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-093014 filed in Japan on May 16, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Examiner notes that applicant has filed more documents than listed in the IDS – these are machine translations associated with the listed foreign documents and as such raise no issues.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner recommends incorporating some aspect of the comparison of the content/timestamps of the works.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Upon review of the claims, the following claim limitations are identified as invoking 35 U.S.C. 112(f):
“a management unit that manages a stored work…” in claim 1,
“a determination unit that determines… whether to allow the first work to be stored…” in claim 1, 
“a control unit that causes a terminal apparatus…. To display a determination result…” in claim 2, 
“an informing unit that… informs at least (i) a user…” in claim 17.
While the limitations do not directly use the word “means”, the term “unit” has been identified as a generic placeholder equivalent to means, see MPEP § 2181(I)(A), meeting the first prong of the analysis.  As identified above, each of the above limitations are modified by a functional language connected by a linking phrase “that”, meeting the second prong of the analysis.  While all the limitations identified above have a modifier (e.g. “management” or “determination”), these terms do not provide a structural meaning and would not be interpreted to modify the respective units, meeting the third prong of the analysis. 
A review of the specification provides the following items as being equivalent to the limitations identified above:
Managing unit, Fig. 2, element 20, see pages 10-11, equivalent to the management unit of claim 1, 
Determining unit, Fig. 2, element 22, see page 11, equivalent to the determination unit of claim 1,
Controller, Fig. 2, element 26, see page 22, equivalent to the control unit of claim 2,
Informing unit, Fig. 2, element 24, see page 21, equivalent to the informing unit of claim 17.
Examiner notes that multiple elements in the specification identified as performing the functions of the claim limitations also use the word “unit”.  Absent any additional detail, this would raise an issue under 35 U.S.C. 112(b), as “unit” has been identified above as a generic place holder, and so reciting “unit” in the specification would not provide sufficient structure, leaving the scope of interpretation under 35 U.S.C. 112(f) unclear as to the specification equivalents.  
However, the specification recites “As an example, the functions of the units included in the information processing apparatus 10 and the terminal apparatus 12, which have been described above, are each implemented as a result of hardware and software cooperating with each other,” page 37, where the specification continues to identify the hardware/software implementation to be a processor running a program, see page 37.  Additional examples of hardware implementing the functions of the units are identified as a hardware resource such as a processor, electronic circuit, an ASIC, a memory device, see page 38, as well as a DSP, an FPGA, or the like, see page 38. 
Consequently, the scope of the term “unit” is interpreted to include a processor running a program, as well as any of the hardware resources identified above.  
The specification is silent as to whether the units are structurally separable or combinable (functionally, it is understood that each unit performs separate tasks), and as such, by broadest reasonable interpretation, as long as a hardware resource or program is disclosed as performing a recited function, then the hardware resource or program can sufficiently read upon multiple units.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 17, and 18 recite, using claim 3 for exemplary language, “a stored work that has a content the same as or similar to the content of the first work…”  The term “similar to” is a relative term that renders the claim indefinite.  The claim language does not provide a clear indication of what is required to determine the works are “similar”.  For the purpose of examination, while no language suggestion is provided here, as the specification does mention a threshold used to determine similarity, then it is assumed that any threshold value of similarity sufficiently reads upon “similar”.  
Claims 7 and 8 are rejected for dependence on claims 3 and 4, respectively.
Claims 9-16 recite, using claim 9 for exemplary language, “wherein, when a created date of a work is unknown, the determination unit performs the determination processing on a basis of a last updated date of the work”.  The limitation “the work” lacks sufficient antecedent basis, as at the very least, parent claim 1 has recited “a stored work” and “a first work”, so the limitation “the work” is unclear as to whether it refers to the stored work, the first work, or the work with an unknown creation date.  As the context of the claims appears to be based on this work that has an unknown created date, for the purpose of examination, it is assumed that the limitation instead recites “a last updated date of the work with an unknown created date,” as this would establish antecedent basis within the claim itself only, with no confusion regarding the stored work/first work or other works that may be recited in other dependent claims that claims 9-16 may depend on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 19 recite, using claim 1 for exemplary language, the functional limitation of 
“[determining], in response to an attempt to store a first work into the storage unit, whether to allow the first work to be stored into the storage unit on a basis of comparison between a content of the stored work and a content of the first work and comparison between the created date of the stored work and a created date of the first work”.
This step, as drafted, is a process that under the broadest reasonable interpretation includes performance of the limitation in the mind.  The limitation is reciting making a judgment of whether an action should happen, where the judgment is based on two comparisons.  Without further detail, this amounts to a person looking at two objects and creation date metadata, and making a mental judgment.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Claim 1 recites the additional limitations of:
A management unit that manages a stored work in a storage unit and a created date of the stored work in the storage unit, and
A determination unit that performs the abstract idea identified above.
Claim 19 recites the additional limitations in its preamble of a non-transitory computer readable medium storing a program causing a computer to execute a process, where the process includes the abstract idea identified above as well as the functional limitation of the management unit of claim 1. 
These additional limitations are not sufficient to integrate the judicial exception into a practical application.  Examiner notes that based on the interpretation under 35 U.S.C. 112(f), claims 1 and 19 both provide structural limitations of a processor executing a program.  The processor is provided in claim 19 with no specificity, and in the specification for the claim 1 interpretation as a CPU that isn’t even depicted in the figures, see page 37.  The structural limitation of the processor and the non-transitory computer readable medium in claim 19 are therefore recited with a high level of generality that do not provide a meaningful limit or requirement for performing the abstract idea.  The functional limitation of managing a stored work and a created date of the stored work is recited at a high level of generality and is only recited to provide for the data for the mental process and as such qualifies as insignificant pre-solution activity, see MPEP § 2106.05(g).  Consequently, the abstract idea is not integrated into a practical application.
Regarding the analysis for whether the claim amounts to significantly more, the above analysis shows that the structural limitations are generic enough to not amount to more.  Regarding the functional limitation of managing the stored work and created data of the stored work, this is equivalent to electronic record keeping, which has been recognized by courts to be well-understood, routine, and conventional computer functions when recited as insignificant extra-solution activity, see MPEP 2106.05(d)(II). Consequently, none of the additional limitations lead the claim to amount to significantly more. 
The following dependent claims are rejected for either reciting new abstract ideas or reciting additional limitations that do not help integrate the judicial exception into a practical application or lead the claim to amount to significantly more, as follows.
Claim 2 recites the apparatus of claim 1 further comprising:
A control unit that causes a terminal apparatus that is used by a user who has made the attempt to store the first work into the storage unit to display a determination result obtained by the determination unit.
As discussed in the claim interpretation section, the control unit is interpreted to be a controller.  However, this controller is still recited in the specification with enough generality that a particular machine is not under consideration here.  Regarding the functional limitation recited, this amounts to insignificant post-solution activity, see MPEP § 2106.05(g), as the controller recited is simply causing another apparatus to display the determination results, the controller is not actively performing determination itself or providing an improvement to a computer technology area.   Consequently, this determination of insignificant post-solution activity leads to the determination that the limitation of claim 2 fails to integrate the judicial exception into a practical application, and also fails to lead the claim to amount to significantly more. 
Claims 3 and 4 recite, using claim 3 for exemplary language, “wherein, if the storage unit has a stored work that has a content the same as or similar to the content of the first work, the determination unit further determines, between the first work and the stored work that has the content the same as or similar to the content of the first work, an original work that has an earlier created date”.  The limitation effectively recites an additional step of determining or evaluating which work has an earlier created date.  For nearly identical reasons as the determination step of claim 1, the limitation of claims 3 and 4 is determined to fall into the “Mental Processes” grouping of abstract idea and consequently recites another abstract idea. 
Claims 5-8 recite, using claim 5 for exemplary language, “wherein, if a content of a work is updated, an updated determination is made based on the updated content”.  The limitation effectively recites an additional step of “making a determination again if something changes”.  For nearly identical reasons as the determination step of claim 1, the limitation of claims 5-8 is determined to fall into the “Mental Processes” grouping of abstract idea and consequently recites another abstract idea.
Claims 9-16 recite, using claim 9 for exemplary language, “wherein, when a created date of a work is unknown, the determination unit performs the determination processing on a basis of a last updated date of the work”.  The limitation effectively recites “if you don’t know the original date, use a different date for judgment”.  For nearly identical reasons as the determination step of claim 1, the limitation of claims 9-16 is determined to fall into the “Mental Processes” grouping of abstract idea and consequently recites another abstract idea.
Claim 17 recites the apparatus of claim 1 further comprising:
An informing unit that, if the storage unit has a stored work that has a content the same as or similar to the content of the first work, informs at least (i) a user who has stored the stored work that has the content the same as or similar to the content of the first work or (ii) an administrator.
As discussed in the section concerning claim interpretation under 35 U.S.C. 112(f), the additional structure of the informing unit is interpreted to be a processor that executes a program.  As such, similar to the analysis of claim 1, the additional informing unit is recited at a high level of generality that does not provide a meaningful limit to the abstract idea.  Regarding the functional limitation of conditionally informing a user or administrator, this amounts to insignificant post-solution activity, see MPEP § 2106.05(g), as the informing only serves to notify a user of a result of the determination and as such is tangential to the abstract idea and not providing an improvement to a technical area.  Consequently, this determination that the limitation of claim 17 amounts to insignificant extra-solution activity leads to the determination that claim 17 fails to integrate the judicial exception into a practical application, and also fails to lead the claim to amount to significantly more. 
Claim 18 recites “wherein, if an author of the first work and an author of the stored work that has the content the same as or similar to the content of the first work are substantially the same, the informing unit does not perform the informing processing”.  This wherein clause provides an additional context to the informing step of claim 17, but does not change the nature of the informing step as an additional limitation, so for the same reason as in claim 17, claim 18 fails to integrate the judicial exception into a practical application or lead the claim to amount to significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 11, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Selvan (US 2010/0281212).
Regarding claim 1, Selvan teaches an information processing apparatus (“The methods of content-based write reduction shown in FIGS. 1 and 2 can be implemented in a computer-readable storage medium, where the methods are adapted to be executed by one or more processors,” [0037], teaching the structure of the units below, as discussed in the section concerning claim interpretation under 35 U.S.C. 112(f); Fig. 3 shows an apparatus 300 where processing node 302 includes processors 320 and memory 322; for specific functions, see the following citations) comprising: 
a management unit that manages a stored work in a storage unit and a created date of the stored work in the storage unit (processors 320 can generate coded versions of data for comparison upon writes, see [0039], where the coded versions of the data include a hash of the data and metadata such as file creation date, see [0008], teaching that the processors are capable of managing the data via managing the coded versions); and 
a determination unit that determines, in response to an attempt to store a first work into the storage unit, whether to allow the first work to be stored into the storage unit on a basis of comparison between a content of the stored work and a content of the first work and comparison between the created date of the stored work and a created date of the first work (Fig. 1, in response to a write request with new data, step 125, a coded version is generated, step 129, and compared to a coded version of the old data, step 133; based on the comparison, the new data may be written to or not, reading upon the determination whether to allow storage of a first work; as earlier discussed, a coded version of data may include creation date and a hash of the data, and so the comparison of  in step 133 reads upon a comparison of both the content and creation date of the two data to be stored).
Regarding claim 3, Selvan teaches the information processing apparatus according to claim 1, and further teaches wherein, if the storage unit has a stored work that has a content the same as or similar to the content of the first work, the determination unit further determines, between the first work and the stored work that has the content the same as or similar to the content of the first work, an original work that has an earlier created date (as cited in the claim 1 rationale, the coded versions of the old and new data are compared, which as discussed includes comparing the hashes and creation dates of the respective data; logically, in the comparison process, if the hashed data portion of the coded data match, then the comparison would continue to comparing the creation file date to determine if the two data are identical; necessarily, this results in determining an earliest work; either the creation dates match and both data are earliest, or the dates do not match, and therefore one of the data will have an earlier creation date than the other, reading upon the limitation of the claim). 
Regarding claim 5, Selvan teaches the information processing apparatus according to claim 1, and further teaches wherein, if a content of a work is updated, an updated determination is made based on the updated content (the metadata that can be included in the coded version of the data includes modification date, see [0008], necessarily, this means that the data being compared has been modified, and as such, the determination would be made based on a modified version).
Claim 7 is rejected according to the same rationale of claim 5.
Regarding claim 9, Selvan teaches the information processing apparatus according to claim 1, and further teaches wherein, when a created date of a work is unknown, the determination unit performs the determination processing on a basis of a last updated date of the work with an unknown created date (the metadata that can be included in the coded version of the data includes modification date, see [0008]; necessarily, in situations where a creation date is unknown, the modification date can still be utilized in the coded version of the data, reading upon the limitation of the claim).
Claims 11, 13, and 15 are rejected according to the same rationale of claim 9.
Regarding claim 19, Selvan teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (“The methods of content-based write reduction shown in FIGS. 1 and 2 can be implemented in a computer-readable storage medium, where the methods are adapted to be executed by one or more processors,” [0037], where [0055] provides examples of storage media that are non-transitory, see “The terms "machine-readable medium" or "computer-readable medium" shall accordingly be taken to include tangible media, such as solid-state memories and optical and magnetic media”); as the process is identical to the functional limitations of claim 1 and can therefore be rejected according to the same rationale of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 8, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Selvan in view of Granström, et al. (US 10,152,479).
Regarding claim 2, Selvan teaches the information processing apparatus according to Claim 1, but fails to teach the apparatus further comprising: 
a control unit that causes a terminal apparatus that is used by a user who has made the attempt to store the first work into the storage unit to display a determination result obtained by the determination unit.
Granström’s disclosure is related to finding matching media items when uploading to a system, and as such comprises analogous art, as the disclosure is in the same field of endeavor of the claimed invention relating to identifying duplicate data in a storage system.
As part of this disclosure, in the context of uploading, Granström discloses “For example, users can capture media items or otherwise generate media items via a computing device and can upload the media item to a system. The system can identify a representative media item for the media upload and/or inform a user of potential duplicates,” Col. 17, Lines 8-13.   This is shown in Figs. 9 and 10 as example renderings of an interface displaying duplicate results to a user.  In addition, Granström notes that “Presentation component 840 can facilitate rendering the results in the query results area 910,” Col. 16, Lines 21-22, where Col. 23, Lines 21-32 provide example embodiments and interpretations of “component”, and Lines 30-32 in particular state “by way of illustration, both an application running on a controller and the controller can be a component”.  While not specifically mentioned in the context of Figs. 9 and 10, Granström provides for output devices to notify users of information, see Col. 20, Lines 19-27, where Col. 20 Lines 57-58 provides examples of output devices, such as a monitor.
An obvious modification can be identified: incorporating a component, implemented as a controller, to display deduplication results to a user via a monitor.  Such a modification reads upon the limitation of the claim
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Granström’s controller displaying information concerning deduplication results via a monitor with Selvan’s deduplication system, as the monitor and displaying results provides the ability for a user to identify and visually determine whether a write request was successful or not based on the comparison result. 
Claim 4 is rejected according to the same rationale of claim 3.
Claims 6 and 8 are rejected according to the same rationale of claim 5.
Claims 10, 12, 14, and 16 are rejected according to the same rationale of claim 9.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Selvan in view of Arngren (US 2017/0185675).
Selvan teaches the information processing apparatus according to Claim 1, but fails to teach the apparatus further comprising: 
an informing unit that, if the storage unit has a stored work that has a content the same as or similar to the content of the first work, informs at least (i) a user who has stored the stored work that has the content the same as or similar to the content of the first work or (ii) an administrator.
Based on the interpretation of the claim under 35 U.S.C. 112(f), Selvan is cited in the claim 1 rationale teaching a processor executing a program teaching units generally, but not the specific functions associated with the recited informing unit. 
Arngren’s disclosure relates to identifying duplicates of a file during upload and as such comprises analogous art, as the disclosure is in the same field of endeavor of the claimed invention relating to identifying duplicate data in a system.
As part of this disclosure, Arngren provides for extracting fingerprints/features from a file and identifies matching content upon upload, with responses sent to the requesting device, see Fig. 5 and [0160].  An additional embodiment is provided in Fig. 6A, where a content owner can be notified if a copy of the data is provided, see [0166, 0171].
An obvious modification can be identified: incorporating Arngren’s notification to a content owner if a duplicate is found upon uploading data.  Such a modification reads upon the limitation of the claim, as the notification and circumstances reads upon the functionality, and incorporating this functionality into Selvan’s system reads upon the informing unit specifically, as earlier discussed. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Arngren’s notification process into Selvan’s write reduction process, as Arngren’s process provides for a security benefit to augment Selvan’s write reduction process, where writes aren’t just reduced for duplicate data, but if data has some copyright protection, then the original owner can be informed upon detecting that another copy is being uploaded. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Selvan in view of Arngren and further in view of Sueshige (US 2019/0250862).
The combination of Selvan and Arngren teaches the information processing apparatus according to claim 17, but neither reference teaches wherein, if an author of the first work and an author of the stored work that has the content the same as or similar to the content of the first work are substantially the same, the informing unit does not perform the informing processing.
Sueshige’s disclosure is related to a notification system in relation to job queueing/execution.  While not in the same field of endeavor, as the claimed invention is related to notifications and whether or not to send notifications, then a disclosure directed to a notification system would be reasonably pertinent to the problem faced by the inventor.  Therefore, Sueshige’s disclosure provides analogous art.
As part of this disclosure, Sueshige provides the ability to track whether notifications are necessary, where in Fig. 12, a critical determination is whether the username associated with a job ID is the same, see [0058].  If the user name is the same, then the notification is set to unnecessary, where when processing notifications, an unnecessary indication means that the particular notification is skipped.  In contrast, if a notification is necessary, then the user name table is searched for and the notification is sent to the respective user, see Fig. 13 and [0061].
An obvious modification can be identified: incorporating Sueshige’s check of a user name associated with a job, and then skipping the notification if the user names are the same.  As incorporated to the combination of Selvan and Arngren, instead of a user name associated with a job, this would be a user/user name associated with a file. This therefore reads upon the limitation of the claim, as the user names can be checked if a duplicate is found, and then a notification is skipped if the user names are the same.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Sueshige’s disclosure of skipping notifying a user in case the user name is the same into  Selvan’s write reduction process as modified by Arngren’s owner notification process.  As discussed in the claim 17 rationale, Arngren provides the ability for a content owner to protect their files by being notified when duplicates are uploaded.  Sueshige’s disclosure adds an additional logical scenario; if the device uploading a copy is determined to be the same user name as the content owner, then a notification of potential illegal uploads is unnecessary to send to the owner themselves. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaga et al. (US 8,117,419) discloses a deduplication system, and in particular notes another prior art reference that compares files and attributes including creation/update times,
Antipa et al. (US 10,666,763) provides for a user interface for identifying web content and matches/modifications made to the web content,
Yuen (US 11,316,686) provides for content and time keys to lock/protect unauthorized copies of files in a database,
Zunger et al. (US 2011/0196822) provides for a deduplication system upon upload, as well as the ability to track timestamps to track different versions associated with different users,
Quinn (US 2014/0207743) discloses using data signatures including a data hash and creation/modification date to identify matches,
Hammer et al. (US 2015/0199367) provides for a UI showing deduplication of data, as well as the ability to modify and upload the content again,
Yu et al. (US 2015/0254342) discloses matching video content based on comparison of fingerprints, 
Bryant et al. (US 2017/0249246) provides another example of deduplication upon upload,
Bennett (US 2018/0040083) provides for a service and display that shows comparison of different creative works,
Gaidar et al. (US 2018/0068091) discloses using a blockchain with tracking content hashes and timestamp to track uploads of data,
Goyal et al. (US 2019/0199519) discloses using hashes and timestamps to identify duplicates of digital content,
Polinati et al. (US 2019/0266268) discloses a GUI that tracks deduplication tasks, including showing priority based on temporal metrics,
Ngo (US 2020/0358621) discloses using fingerprints to identify potential security threats/duplicates of data objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139